Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
PTAB decision
The examiner was reversed by the PTAB decision dated 2/14/2022.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject
matter:
Claims 1, 5, 7, 12, 18, 20, 22 and 26 are allowed.
With regards to Claims 1, 18, and 26, the claims are allowable over the closest
prior art of record (Breed, Matsuyama, Asahina, Berkobin, Pudar, Avery) as discussed previously as well as satisfying the 101-eligibility criteria as discussed in the PTAB decision (the claims integrate the judicial exception into a practical application).
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863